Citation Nr: 0904291	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-44 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease claimed as secondary to herbicide exposure or, 
alternatively, as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for hypertension 
claimed as secondary to herbicide exposure or, alternatively, 
as secondary to Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty in the US Navy from October 
1961 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In May 2005 the Veteran appeared and gave 
testimony at a RO hearing, a transcript of which is of 
record.  

The United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to Agent Orange based upon service on a vessel off the shore 
of Vietnam and/or receipt of the Vietnam Service Medal (VSM).  
VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit, and a stay went into effect 
for similar claims pending resolution of the litigation.  See 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption. The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  As the stay of Haas-related cases is no longer in 
effect, and in light of the Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the issues listed on the title page of 
this decision are now before the Board for appellate 
consideration.  

In a statement received in March 2007, the Veteran withdrew 
his request for a hearing before the Board.


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam 
during the Vietnam Era, and there is no competent evidence 
that he was exposed to an herbicide agent during service.

2.  The Veteran's Type II diabetes mellitus did not originate 
in service or manifest within one year of service, and is not 
shown to otherwise be causally related to his military 
service, including the alleged exposure to herbicides.

3.  The Veteran's coronary artery disease did not originate 
in service or manifest within one year of service, and is not 
shown to otherwise be causally related to his military 
service, including the alleged exposure to herbicides.

4.  The Veteran's hypertension did not originate in service 
or manifest within one year of service, and is not shown to 
otherwise be causally related to his military service, 
including the alleged exposure to herbicides.




CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309, 3.313 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in service, and a secondary service connection theory has no 
legal merit.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.313 (2008).

3.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and a secondary service connection theory has no 
legal merit.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Arteriosclerosis, diabetes mellitus, and cardiovascular-renal 
disease (including hypertension) may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. § 3.309(a).

The Veteran claims herbicide exposure based upon his service 
on a vessel off the shore of Vietnam.  He denies having set 
foot in Vietnam.  See Hearing Transcript of May 2005 RO 
hearing, p. 3.  Rather, he alleges herbicide exposure from 
the windborne effects of spraying in Vietnam, contact with 
combat planes returning from Vietnam missions, the eating of 
vegetables from the Vietnam mainland, and drinking of 
distilled water.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain specified diseases 
such as Type II diabetes mellitus shall be service connected 
if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a).  The presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6), pertaining to herbicide exposure, do not apply 
to a Veteran serving in a deepwater vessel off the coast of 
Vietnam who did not actually set foot in Vietnam.  Haas, 525 
F.3d 1168 (Fed. Cir. 2008).  VAOPGCPREC 27-97 (1997).  
Notably, VA's General Counsel has also determined that 
service in high altitude planes flying over Vietnam without 
any other contact with Vietnam did not constitute "service 
in Vietnam" under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 
(1993).

Nonetheless, even when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  
As noted in Haas, a claimant is entitled to set forth 
evidence of actual herbicide exposure.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a statement received in May 2005, the Veteran appears to 
argue that the provisions of 38 U.S.C.A. § 1154(b) should be 
applied in his case.  For a Veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
the Secretary of VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The Veteran has not alleged combat service and, it appears 
from his argument, that 38 U.S.C.A. § 1154(b) should be 
applied in this case as establishing that airplanes returning 
from combat were exposed to Agent Orange.  The Board finds no 
basis to apply this provision in this claim based upon the 
evidence and information provided.

The Veteran's service treatment records (STRs), including the 
reports of entrance and separation examinations, contain no 
complaint, finding, history, treatment, or diagnosis of 
hypertension, diabetes mellitus, or coronary artery disease.  
On separation examination in December 1965, the Veteran's 
heart, vascular system and endocrine system were evaluated as 
normal.  Blood pressure was recorded as 120/70.  Urinalysis 
was negative for sugar.  

Overall, the Veteran's STRs provide strong evidence against 
his claims, failing to show treatment or diagnosis of type II 
diabetes mellitus, hypertension or coronary artery disease.  
See, e.g., 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(2007) (hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days; the term hypertension means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.)

The post-service medical records do not contain any evidence 
that diabetes mellitus, hypertension or coronary artery 
disease was manifested within the first post-service year.  
In fact, the Veteran alleges the onset of hypertension in 
1976-77 and his other disabilities thereafter.  Thus, the 
presumptive provisions pertaining to chronic diseases under 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

Private clinical records and medical statements first 
document treatment for hypertension in the late 1990s, 
diabetes mellitus in early 2000, and coronary artery disease 
thereafter.  Overall, the Veteran's post-service medical 
records first reflect treatment for his claimed disorders 
many years after service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Importantly, the Board finds no competent evidence indicating 
that the Veteran's claimed disabilities are related to any 
event in service.  The lack of such evidence provides further 
evidence against the claims.

The only evidence supporting the Veteran's claims consists of 
his own statements and testimony.  Notably, the Veteran does 
not allege continuity of symptomatology for any of his 
disabilities since service.  As such, there is no basis to 
grant service connection under the provisions of 38 C.F.R. 
§ 3.303(b).  Rather, the Veteran's entire claim is premised 
on his allegation that he was exposed to herbicides in 
service, and that such exposure is responsible for his 
diabetes mellitus, hypertension and coronary artery disease.

The issue of whether the Veteran was potentially exposed to 
an herbicide agent by means of windborne transmission, or 
manual transmission from airplanes or food products coming 
from the Vietnam mainland to his offshore ship, is a highly 
complex scientific question beyond the competence of the 
Veteran.  See generally 38 C.F.R. § 3.159(a)(2).  In fact, VA 
has considered the possibility but determined there was 
insufficient scientific evidence to support such a finding.  
See 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  Quite 
simply, the Veteran has not submitted any competent evidence 
that he was actually exposed to an herbicide agent as 
claimed.

Additionally, as a lay person, the Veteran is not trained in 
medicine, and as such is not competent to offer an opinion on 
matters requiring medical expertise.  Accordingly, his 
assertion as to etiology of his claimed disorders is not the 
type of competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for Type II diabetes 
mellitus, hypertension and coronary artery disease.  
38 U.S.C.A. § 5107(b).  That is, based upon the entire 
evidentiary record, the Board finds that the most credible 
lay and medical evidence in this case demonstrates that the 
Veteran's claimed disabilities were not manifest in service, 
were not manifest to a compensable degree within one year 
from service, and that the claimed disorders first manifested 
many years after service are not shown to have a nexus to 
service.  As service connection for Type II diabetes mellitus 
is denied, his claims for hypertension and coronary artery 
disease on a secondary basis have no legal merit.  The 
evidence is not so evenly balanced as to require resolution 
of doubt in the Veteran's favor.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).  
The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, pre-adjudicatory RO letters in July and 
September 2004 advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claims, the relative duties on the part of himself and VA in 
developing his claims, and for him to submit all evidence in 
his possession relevant to his claims.  These letters 
included information concerning presumptive service 
connection based upon exposure to Agent Orange.

A post-adjudicatory RO letter in March 2006 advised the 
Veteran of the criteria for establishing an initial 
disability rating and effective date of award, should service 
connection be established.

Overall, the Veteran has been provided substantially 
compliant VCAA notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the claims 
remain denied, the failure to provide pre-adjudicatory notice 
regarding the criteria for establishing an initial disability 
rating and effective date of award is clearly not prejudicial 
to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs and 
his private treatment records.  There are no outstanding 
requests from the Veteran to obtain any additional private 
medical records for which he has both identified and 
authorized VA to obtain on his behalf.  The Veteran was 
unsure whether records of his treatment for hypertension in 
1976 were still available.  There is no allegation that such 
records are relevant in establishing the onset of 
hypertension in service, which is 10 years previous, and the 
Veteran has not authorized VA to obtain such records on his 
behalf.  As such, VA has no duty to provide any further 
assistance on this matter. 

The Veteran has requested VA to obtain complete ship logs for 
his entire service aboard the USS Midway, as potentially 
establishing service within the inland waters of Vietnam.  
His representative has argued that, pursuant to M21-1MR, 
IV.ii.C.10.n, VA has a duty to query the Department of 
Defense or the U.S. Army and Joint Services Records Research 
Center (JSRRC)) to determine whether the Veteran may have 
been exposed to herbicides.

According to the Dictionary of American Fighting Ships, the 
aircraft carrier USS Midway (CVB-41) was located off the 
coast of Vietnam from April 1965 to November 1966, where her 
planes flew combat missions in North and South Vietnam.  
However, the issue of the exact location of the USS Midway is 
not relevant in this as the Veteran concedes that he did not 
set foot in Vietnam, and merely being "near the shore" does 
not suffice.  Haas, 525 F.3d 1168 (Fed. Cir. 2008).  The 
Veteran does not allege that his aircraft carrier entered the 
inland waterways and, on its face, the entering of such a 
large vessel in an inland waterway under combat conditions 
does not seem reasonable.  Furthermore, there is no argument 
that herbicides were actually sprayed on the USS Midway or on 
the waters off the coast of Vietnam.  Thus, the duty to 
assist provisions of M21-1MR provisions cited by the 
representative have no application in this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issues decided on appeal 
because there is sufficient evidence to decide the claims.  
The medical records of file provide diagnoses establishing 
current disabilities.  The Veteran concedes first being 
diagnosed with hypertension approximately 10 years after 
service, and type II diabetes mellitus and coronary artery 
disease thereafter.  In this case, there is no credible lay 
or medical evidence of persistent or recurrent symptoms of 
disability since service, and there is no competent credible 
evidence suggesting that the Veteran's diabetes mellitus, 
hypertension and/or coronary artery disease are otherwise 
related to event(s) in service.  As such, the Board finds no 
basis to obtain medical opinion in this case.  See Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability 
or symptoms are associated with service).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for coronary artery disease 
is denied. 

Entitlement to service connection for hypertension is denied.  






____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


